Conviction for transporting intoxicating liquor; punishment, one year in the penitentiary.
Appellant's motion for new trial was overruled on March 15, 1930, and as a part of the order then made the court granted to appellant "the statutory time" in which to file his bills of exception. Under the terms of Art. 760, C. C. P., the statutory time for filing such bills is thirty days from the adjournment of the trial term of the court. Said term ended March 22, 1930. The bills of exception therein appear to have been filed May 13, 1930. There appears in the record an undated order extending the time for filing such bills. There is no showing in the record either by any file mark upon this extension order, or any other showing that this order was made within thirty days after the adjournment of court. The trial court is not authorized to extend the time for filing bills of exception after the time already allowed, either by order or by statute, has expired. We can not consider these bills of exception in this condition. Rocha v. State, 115 Tex.Crim. Rep.,27 S.W.2d 823.
The officers found appellant with eight or nine quarts of whisky in his car. The defensive theory was that same was being transported for medicinal purposes, and the law applicable was fully and fairly submitted in the charge. The jury have passed on the issues of fact and decided them adversely to appellant.
The judgment will be affirmed.
Affirmed.
Hawkins, J., absent.
                    ON MOTION FOR REHEARING.